

116 S4230 IS: Telehealth Expansion Act of 2020
U.S. Senate
2020-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4230IN THE SENATE OF THE UNITED STATESJuly 20, 2020Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to expand access to mental health services and certain evaluation and management services furnished through telehealth under the Medicare program.1.Short titleThis Act may be cited as the Telehealth Expansion Act of 2020.2.Expanding access to mental health services and certain evaluation and management services furnished through telehealth(a)Treatment of mental health services furnished through telehealthParagraph (7) of section 1834(m) of the Social Security Act (42 U.S.C. 1395m(m)) is amended—(1)in the paragraph heading, by inserting and mental health services after disorder services; and(2)by inserting or, on or after the first day after the end of the public health emergency described in section 1135(g)(1)(B), to an eligible telehealth individual for purposes of diagnosis, evaluation, or treatment of a mental health disorder, as determined by the Secretary, after as determined by the Secretary,.(b)Treatment of certain evaluation and management services furnished through telehealthSuch section 1834(m), as amended by subsection (a), is amended—(1)in paragraph (4)(C)—(A)in clause (i), by striking and (7) and inserting (7), and (9); and(B)in clause (ii)(X), by inserting or paragraph (9)(A) before the period; and(2)by adding at the end the following new paragraph:(9)Treatment of certain evaluation and management services furnished through telehealth(A)In generalThe geographic requirements described in paragraph 4(C)(i) shall not apply with respect to a telehealth service that is a medical visit that is in the category of HCPCS evaluation and management services for office and other outpatient services and that is furnished on or after the first day after the end of the public health emergency described in section 1135(g)(1)(B), to an eligible telehealth individual by a qualified provider, at an originating site described in paragraph 4(C)(ii) (other than an originating site described in subclause (IX) of such paragraph).(B)Definition of qualified providerFor purposes of this paragraph, the term qualified provider means, with respect to a telehealth service described in subparagraph (A) that is furnished to an eligible telehealth individual, a physician or practitioner who—(i)furnished to such individual, during the 18-month period ending on the date the telehealth service was furnished, an item or service in person for which—(I)payment was made under this title; or(II)such payment would have been made if such individual were entitled to, or enrolled for, benefits under this title at the time such item or service was furnished; or(ii)is in the same practice (as determined by tax identification number) as a physician or practitioner who furnished such an item or service in person to such individual during such period..(c)ImplementationNotwithstanding any other provision of law, the Secretary may implement the provisions of, or amendments made by, this section by interim final rule, program instruction, or otherwise. 